‌Exhibit 10.6

Certain identified information has been excluded because it is not material and
would be competitively harmful if disclosed. In addition, portions of the
exhibit have been omitted.

SOLAR DEVELOPMENT LENDING, LLC

First AMENDMENT to
LIMITED LIABILITY COMPANY OPERATING AGREEMENT

This FIRST AMENDMENT TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this
“Agreement”) of Solar Development Lending, LLC, a Delaware limited liability
company (the “Company”), is made and entered into as of January 8, 2018, by and
among (i) MMA Energy Capital, LLC, a Maryland limited liability company (“MEC”),
(ii) Hunt Investment Management, LLC, a Delaware limited liability company
(“Hunt”), (iii) [Affiliate of Fundamental Advisors, LP], a Delaware limited
liability company (“Fundamental Intermediate”), and (iv) solely for the purpose
of Section 3 hereof, [Affiliates of Fundamental Advisors, LP].

Whereas, the Members are party to that certain Operating Agreement of the
Company, dated as of November 21, 2016 (as heretofore amended, supplemented or
otherwise modified (including without limitation pursuant to that certain
Agreement Regarding CCR Sunshare and Novel MN Investments dated as of September
21, 2017 (the “CCR Sunshare/Novel MN Letter Agreement”) and all of the Prior
Letter Agreements (as defined in the CCR Sunshare/Novel MN Letter Agreement)),
the “Existing Operating Agreement”), under which the Administrative Member is a
Member of the Company;

Whereas, to accommodate MEC, the Members desire to amend the Existing Operating
Agreement to reflect certain matters with respect to the creation, appointment,
rights and duties of an “Administrative Member” of the Company separate and
distinct from either Member and which does not make and is not required to make
capital contributions to the Company and does not acquire a limited liability
company interest in the Company;

Whereas, to accommodate MEC, the Members desire to appoint Hunt as
Administrative Member of the Company;

Whereas, Section 7.1(D)(xix) of the Existing Operating Agreement permits
amendment only with the affirmative written consent of the Members; and

Whereas, capitalized terms used in this Agreement and not otherwise defined
shall have the meanings ascribed to such terms in the Existing Operating
Agreement.

Now, Therefore, in consideration of the mutual agreements, covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Amendments to Existing Operating Agreement.  Notwithstanding anything to the
contrary contained in the Existing Operating Agreement, the Members hereby
consent to and approve (i) the Administrative Member being a Person separate and
distinct from either Member, having the rights and duties set forth below and in
the Existing Operating

--------------------------------------------------------------------------------

Agreement, and (ii) the substitution of Hunt for MEC as the Administrative
Member.  Notwithstanding anything to the contrary contained in the Existing
Operating Agreement:


(a)except as otherwise specified in Sections 1(c) and 1(e) of this Agreement,
each reference to “Administrative Member” in the Existing Operating Agreement
shall refer to the Administrative Member having the rights and obligations set
forth herein and/or in the Existing Operating Agreement for the Administrative
Member but not the rights or obligations of a “Member” (and references in the
Existing Operating Agreement to the “Administrative Member” shall refer only to
the Administrative Member and not to any Member), and each reference to “Member”
in the Existing Operating Agreement shall refer to a Member having the rights
and obligations set forth herein and in the Existing Operating Agreement for a
Member but not the rights or obligations of the Administrative Member (and
references in the Existing Operating Agreement to “Member” or “Members” shall
refer only to a Member or the Members (as the case may be) and not to the
Administrative Member);  

(b)for the avoidance of doubt, the Members acknowledge and agree that the
Administrative Member shall constitute a member of the Company (but not (except
as otherwise specified in Sections 1(c) and 1(e) of this Agreement) a “Member”),
but shall not have a Capital Account, shall have no Interest, shall have no
obligation to fund Capital Contributions under Article V of the Existing
Operating Agreement and shall have no right to and shall receive no
distributions under Article VI and/or Article X of the Existing Operating
Agreement;

(c)the Administrative Member shall be an Indemnified Party for purposes of
Section 7.2 of the Existing Operating Agreement and shall be considered a
“Member” for purposes of (i) the definition of the term “Transfer”, (ii)
Sections 2.2(F), 5.2(B) (excluding any requirement to make Capital
Contributions, even if by Required Approval), 5.2(C), 5.5, 5.6, 7.1(D)(xxix),
7.1(D)(xxxi), 7.2(B), 7.2(E), 7.2(F), 7.3(D), 7.4(B), 8.3, 9.7, 10.2(B)(ii) and
10.2(F), and Article XI, of, and paragraphs 2 and 4 of Exhibit C to, the
Existing Operating Agreement, and (iii) Section 7.3(A) of the Existing Agreement
(but subject in any event to Section 1(d) of this Agreement), clause (i) of the
proviso to the first sentence of Section 7.3(B) of the Existing Operating
Agreement (but only if Fundamental is the Non-Funding Member), clause (ii) of
the proviso to the first sentence of Section 7.3(B) of the Existing Operating
Agreement (and “MEC” shall mean MEC and/or the Administrative Member both in
said clause (ii) and in the last sentence of said Section 7.3(B) (except in the
case of the reference to “MEC” in clause (II) of said last sentence)), and
Section 7.3(C) of the Existing Agreement (subject in any event to Section 1(d)
of this Agreement, and provided that the second sentence of said Section 7(C)
shall apply to Hunt as the Administrative Member only as if said second sentence
read as follows:  “If investment opportunities are not required to be presented
to the Company pursuant to Section 7.3(B), and/or Section 1(d) of that certain
First Amendment to Limited Liability Company Operating Agreement (of the
Company), or are rejected pursuant to Section 7.4(C), the presenting Member
(unless such Member (or if such Member is the Administrative Member, MEC) failed
to provide any approval of such Member (or if such Member is the Administrative
Member, of MEC) required for the Company to undertake such investment
opportunity) may choose to invest directly in such investment outside of the
Company.”), provided, for the avoidance of doubt, that the term “Required
Approval” in any event (including without limitation in the context of any
references thereto in the provisions of the Existing Operating Agreement
specified in clause (ii) or (iii) above) shall mean the

2

--------------------------------------------------------------------------------

affirmative written consent of the Members (i.e., excluding the Administrative
Member) obtained in the manner provided in the Existing Operating Agreement;

(d) Section 7.3 of the Existing Operating Agreement is hereby amended to add a
new subsection (F) thereto, reading in its entirety as follows:

“(F)Hunt hereby covenants to Fundamental that unless and until the occurrence of
a Non-Solicit Trigger Event, Hunt shall, and shall cause its Affiliates to,
present all Company Opportunities (regardless of whether they are also Competing
Investments) for consideration exclusively first by SCL and then by the Company;
provided however, that (x), subject to clause (y), neither Amber Infrastructure
Group Holdings Limited, a private limited company registered in England and
Wales and each of its controlled Affiliates other than Hunt and its controlled
Affiliates (each individually, an “AI Person”) nor Hunt Financial Securities,
LLC, a Delaware limited liability company, individually and not including any of
its subsidiaries or Affiliates (“HFS”), shall be considered to constitute an
Affiliate of MEC or Hunt for purposes of this Section 7.3(F), and (y) each of
Hunt and MEC covenants that it shall not, and shall cause its Affiliates
(excluding any AI Person and HFS) not to, (A) cause, direct or in any manner
facilitate or otherwise assist any AI Person or HFS to pursue (or in pursuing)
any Company Opportunity, or (B) without limiting the generality of clause (A),
provide to any AI Person or HFS, or cause, direct or in any manner facilitate
the provision to any AI Person or HFS, of any information relating to any
Company Opportunity”;

(e)Section 9.1 of the Existing Operating Agreement is hereby amended to add the
following sentence at the end thereof:  

“Notwithstanding anything to the contrary in the preceding sentence, the
Administrative Member may not, and shall not, Transfer all or any part of its
rights, powers, obligations or duties under this Agreement (even to an
Affiliate) without Required Approval (and, without limitation of the foregoing,
Section 9.3 hereof shall apply to the Administrative Member (as if it were a
Member)).”;

(f)  the definition of the term “Administrative Member” in Section 2.1 of the
Existing Operating Agreement is hereby amended to read in its entirety as
follows:

“‘Administrative Member’ means Hunt or any successor or replacement
Administrative Member appointed (i) at any time, by Required Approval, or (ii)
at any time when a Change/Absence of Specified Control exists, by Fundamental
(provided that during any period when Fundamental, or an Affiliate of
Fundamental, is, pursuant to the exercise by Fundamental of its rights under
this clause (ii), the Administrative Member, MEC, rather than Fundamental, shall
constitute the “Reviewing Member” for purposes hereof).”;

3

--------------------------------------------------------------------------------

(g)Section 2.1 of the Existing Operating Agreement is hereby amended to add (in
the appropriate place alphabetically) the following defined terms thereto
(reading in their entirety as follows):

“Change/Absence of Specified Control” means:

(i)Hunt and/or its Affiliates at any time after March 12, 2018 failing or
ceasing to collectively own, beneficially and of record, at least 75,000 Common
Shares (such figure and reference to Common Shares to be appropriately adjusted
in the event of any stock dividend, stock split, reclassification,
recapitalization or other similar transaction with respect to the Common Shares
(or substitute therefor or addition thereto pursuant to this parenthetical
clause)) of MMA Capital Management, LLC, a Delaware limited liability company;
or

(ii)(x) any of the individuals constituting the Key Asset Managers at any time
failing or ceasing to be actively and meaningfully involved (directly or
indirectly) on a day-to-day basis in the decision-making regarding (A) the
conduct of the business and affairs of the Company or (B) without limiting the
generality of (A), the investment underwriting, and other, activities specified
in Section 7.4(A) hereof, or (y) the individuals constituting the Key Asset
Managers failing to have the collective power, directly or indirectly, to manage
and control, all ordinary course decision-making of the Administrative Member
regarding, (A) the conduct of the business and affairs of the Company and (B)
without limiting the generality of clause (A), the investment underwriting, and
other, activities specified in Section 7.4(A) hereof.

“Hunt” means Hunt Investment Management, LLC, a Delaware limited liability
company.



“Key Asset Managers” means Bob Hopper, Gary Mentesana and Megan Targarona
Sophocles, as such group of individuals may be modified from time to time
pursuant to a written request for such modification submitted by the
Administrative Member and consented to in writing by Fundamental (such consent
not to be unreasonably withheld).



(h)the phrase (in the second sentence of Section 7.1(D) of the Existing
Operating Agreement) “by any Member” is hereby amended to read “by any Member,
or the Administrative Member,”;

(i)Section 7.1(E) of the Existing Operating Agreement is hereby amended to add
the following sentence at the end thereof:

“Further, for the avoidance of doubt, (i) the Person then serving as the
Administrative Member automatically shall cease to constitute the Administrative
Member (and automatically shall cease to be a member of

4

--------------------------------------------------------------------------------

the Company) upon the happening of any of the events specified in section 18-304
of the Act (as in effect on the date hereof), but no such event shall cause the
dissolution of the Company, (ii) (x) the Person then serving as the
Administrative Member automatically shall cease to constitute the Administrative
Member (and automatically shall cease to be a member of the Company) upon the
consummation of any Buy-Sell Closing, and (y) MEC shall procure that, in
connection with the consummation of any Buy-Sell Closing, the Administrative
Member (unless such Administrative Member was appointed solely by Fundamental)
executes and delivers to Fundamental, at such Buy-Sell Closing, the same release
(in favor of Fundamental and/or the Company) that MEC is required to execute and
deliver, and (iii) the Administrative Member shall have no power or authority to
dissolve the Company (or to seek the dissolution of the Company).”;

(j)the last sentence of Section 7.1(F)(i) of the Existing Operating Agreement is
hereby amended to read in its entirety as follows:

“The Annual Budget shall be presented in the form of a budget of Hunt regarding
the Company, SPL, SCL and REL with detailed allocations of certain expenses
expected to be incurred directly by the Company, SPL, SCL and REL as well as the
operating expenses of Hunt that are necessary for the Administrative Member to
perform its duties under this Agreement, the REL Operating Agreement, the
Management Agreement (as defined in the REL Operating Agreement), the SCL
Operating Agreement and the SPL Operating Agreement, it being acknowledged and
agreed that (i) Hunt's operating expenses will be paid directly by Hunt and
reimbursed (for the avoidance of doubt, to the extent in respect of SDL, SCL or
SPL) solely through the Administrative Member Cost Reimbursement Fee paid by the
Company, REL, SCL and SPL pursuant to the allocation set forth in Section 7.5
hereof, and (ii) the only REL costs, or Hunt costs related to REL, that will be
reflected in the Annual Budget as payable by the Company, SCL or SPL will be the
Hunt costs related to REL that will be payable to REL through such
Administrative Member Cost Reimbursement Fee, provided that none of this
sentence will apply during any period when the Administrative Member is a Person
appointed solely by Fundamental.”;

(k)The reference, in Section 7.1(F)(i) of the Existing Operating Agreement, to
“Exhibit C” is hereby amended to refer instead to “Exhibit D”, and the
reference, in Section 7.4(C) of the Existing Operating Agreement, to “Exhibit D”
is hereby amended to refer instead to “Exhibit C”;

(l)A new final sentence of Section 7.5 is hereby added to the Existing Operating
Agreement as follows:  “If at any time Hunt is removed as the Administrative
Member hereunder by Fundamental (or pursuant to the last sentence of Section
7.1(E)), then, with effect from and after such removal, the Administrative

5

--------------------------------------------------------------------------------

Member Cost Reimbursement Fee shall be calculated as above in this Section 7.5
on a stand-alone basis for the Administrative Member of the Company only
(including without limitation that (aa) the “Applicable Portion” thereafter
shall be deemed to be 100%, (bb) all references in this Section 7.5 to the
“SEC/REL/SDL/SPL Administrative Member” shall instead be deemed to refer solely
to the “Administrative Member”, and (cc) all references in this Section 7.5 to
the REL Operating Agreement, the SCL Operating Agreement and/or the SPL
Operating Agreement shall be disregarded).”;  

(m)A new Section 8.4 is hereby added to the Existing Operating Agreement,
reading in its entirety as follows:

“8.4.  Change/Absence of Specified Control Information.  Promptly upon request
of Fundamental from time to time, MEC shall (i) certify in writing to
Fundamental as to whether a Change/Absence of Specified Control has occurred or
otherwise exists, and (ii) without limitation of clause (i), provide Fundamental
specific information requested by Fundamental relevant to determining whether a
Change/Absence of Specified Control has occurred or otherwise exists.”; and

(n)Section 9.2(A) of the Existing Operating Agreement is hereby amended by
adding a new second sentence thereto reading in its entirety as follows:

“In addition to the foregoing, (i) at any time that Fundamental appoints an
Administrative Member other than Hunt, MEC or any of their respective Affiliates
upon the existence of a Change/Absence of Specified Control hereunder, MEC may
give Notice to Fundamental that a deadlock exists, and (ii) if Fundamental at
any time determines in good faith that Hunt has failed in any material respect
to carry out its Primary Responsibilities in accordance with the terms of this
Agreement or has otherwise materially breached its obligations under this
Agreement, and (x) Fundamental notifies MEC of such determination and requests
MEC to agree upon a replacement for Hunt as, and jointly to replace Hunt as, the
Administrative Member and (z) Fundamental and MEC fail to agree on such joint
replacement or MEC fails to join with Fundamental in replacing Hunt as
Administrative Member, in each case within 30 days of such notice from
Fundamental, then, at any time within 180 days thereafter, Fundamental may give
notice to MEC that a deadlock exists.”;

(o)The existing second sentence of Section 9.2(A) of the Existing Operating
Agreement (i.e., prior to giving effect to this Agreement) is hereby modified to
replace the words “such deadlock” with the words “any deadlock declared to exist
under either of the two preceding sentences”; and

(p)The Existing Operating Agreement is hereby amended to add a new Section 11.8
thereto, reading in its entirety as follows:

6

--------------------------------------------------------------------------------

“11.8  Amendment.  This Agreement or the Certificate may not be amended,
modified or supplemented except by, but in any event (and any other term of this
Agreement to the contrary notwithstanding) may be amended, modified or
supplemented by, an instrument executed in writing by each of the Members (i.e.,
excluding the Administrative Member), provided that the consent of the
Administrative Member shall be required for any amendment, modification or
supplement of this Agreement directly modifying the rights, duties or
obligations of the Administrative Member hereunder.”.

2.Execution by Administrative Member.  By its execution hereof, Hunt hereby
agrees to be bound in all respects to the terms of (i) this Agreement and (ii)
the Existing Operating Agreement, as amended and/or otherwise supplemented
hereby, as Administrative Member as though a party thereto, and agrees that this
Agreement shall be treated in all respects as if it were a counterpart signature
page to the Existing Operating Agreement.  For the avoidance of doubt, all of
the parties hereto (including without limitation Hunt) agree that any breach of
this Agreement by any party hereto shall constitute a breach by such party of
the Existing Operating Agreement (as amended and/or otherwise supplemented
hereby) for all purposes thereof.
3.Fundamental Substitution.  Effective as of October 31, 2017, (i) 100% of
Fundamental II’s Interests in the Company were transferred to Fundamental
Intermediate (such transfer, the “Fundamental II Transfer”), and (ii) 100% of
Fundamental III’s Interests in the Company were transferred to Fundamental
Intermediate (such transfer, the “Fundamental III Transfer”), and MEC consented
thereto.  For the avoidance of doubt, (x) each of the Fundamental II Transfer
and the Fundamental III Transfer is hereby re-confirmed and re-approved in all
respects by all of the Members (and the Administrative Member), and Fundamental
II and Fundamental III, and (y) any term of the Existing Operating Agreement (or
this Agreement) to the contrary notwithstanding (and without limiting the
generality of clause (x)), Fundamental Intermediate is hereby confirmed to have
been substituted for Fundamental II and Fundamental III as a member of the
Company (and as a Member), with effect from and after October 31, 2017.  In
furtherance of the foregoing, with effect from and after October 31, 2017, (x)
Section 2.1 of the Existing Operating Agreement is hereby amended to:  (A)
change the definition of “Fundamental” to read in its entirety as follows:
 “‘Fundamental’ means [Affiliate of Fundamental Advisors, LP], a Delaware
limited liability company, and includes any permitted assignees and/or any
successors to any of the Interest held thereby, in each case for so long as such
Person is a Member.”; and (B) delete the definitions of the terms “Fundamental
II” and “Fundamental III”, and (y) Schedule A to the Existing Operating
Agreement is hereby amended to read in its entirety as set forth in Annex A to
this Agreement.
4.Miscellaneous.


(a)Except as specifically modified or supplemented herein, the Existing
Operating Agreement shall remain in full force and effect.  If any conflict
exists between the provisions in this Agreement and the Existing Operating
Agreement, this Agreement shall control.  The Existing Operating Agreement, as
amended and supplemented by this Agreement, constitutes the entire agreement of
the parties hereto with respect to the subject matter of this Agreement, and
contains all of the covenants and agreements of the parties hereto

7

--------------------------------------------------------------------------------

with respect thereto.  This Agreement may not be altered, changed or amended
except by an instrument in writing signed by all parties hereto.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.  All section headings of this
Agreement are inserted solely as a matter of convenience and for reference, and
are not a substantive part of this Agreement.  The recitals hereto are hereby
incorporated by reference into and form an integral part of this Agreement.



(b)This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that State.



(c)This Agreement may be executed and delivered (including by facsimile or
electronic transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

(d)By their execution of this Agreement, the undersigned Members and the
Administrative Member hereby confirm that they are duly authorized to execute
this Agreement and any necessary requisite approval has been obtained with
respect to this Agreement and all matters set forth herein.

(e)By its execution of this Agreement, MEC and Hunt each hereby represents and
warrants to each of Fundamental II, Fundamental III and Fundamental Intermediate
that (i) a true and correct copy of the Renewable Energy Lending, LLC Management
Agreement dated as of November 7, 2016 by and among REL and MEC has been
provided to Fundamental, (ii) as a result of the REL Management Assignment and
REL Consent (each as defined below), if and when executed, Hunt will take the
place of MEC as constituting the Person that, in relation to REL, is the
equivalent of (x) the Administrative Member of the Company, (y) the
Administrative Member (as such term is defined in the SPL Operating Agreement)
of SPL, and (z) the Administrative Member (as such term is defined in the SCL
Operating Agreement) of SCL, and (iii) as of the Specified Sections Effective
Date, no Change/Absence of Specified Control (as such term is to be defined in
the Existing Operating Agreement as to be amended, modified and supplemented
hereby) shall exist.  

(f)Effectiveness.  Sections 1 and 2 hereof shall be effective upon (but only
upon) the occurrence of each of the following prior to or on (but not after)
January 31, 2018:  (i) (A) the execution and delivery by MEC and Hunt of that
certain Assignment and Assumption Agreement in the form attached hereto as
Exhibit A (the “REL Management Assignment”) and (B) the execution and delivery
by REL and MEC, and acknowledgement for limited purposes by RDH, of that certain
Irrevocable Consent to Assignment of Renewable Energy Lending, LLC Management
Agreement in the form attached hereto as Exhibit B (the “REL Consent”); (ii)
delivery to Fundamental Intermediate by MEC of a written certificate certifying
to Fundamental Intermediate that (x) the REL Management Assignment has occurred,
and (y) attached thereto is a true and correct copy of the REL Management
Assignment (and attaching the same thereto);  (iii) delivery to Fundamental
Intermediate by MEC of a written certificate certifying to Fundamental
Intermediate that (1) each of the REL Consent, and the “Consent Effective Date”
(as defined in the REL Consent), has occurred, and (2) attached thereto is a
true and correct copy

8

--------------------------------------------------------------------------------

of the REL Consent (and attaching the same thereto); and (iv) delivery to
Fundamental Intermediate by MEC of a written certificate certifying to
Fundamental Intermediate that the representations and warranties set forth in
Section 4(e) of this Agreement are true and correct as of the date of such
certificate (and after giving effect to the REL Management Assignment and the
REL Consent) (such effective date being the “Specified Sections Effective
Date”).  For the avoidance of doubt, the remainder of this Agreement is
effective immediately upon the execution and delivery hereof (regardless of
whether Sections 1 and 2 hereof ever become effective).  For the further
avoidance of doubt, nothing herein modifies or otherwise affects any of the
terms of the CCR Sunshare/Novel MN Letter Agreement and/or any Prior Letter
Agreement (as defined in the CCR Sunshare/Novel MN Letter Agreement), and
(without limitation of the foregoing) in the event of any conflict between any
of terms hereof (including without limitation any of the amendments to the
Existing Operating Agreement set forth herein), on the one hand, and any of the
terms of the CCR Sunshare/Novel MN Letter Agreement and/or any Prior Letter
Agreement, on the other hand, the terms of the CCR Sunshare/Novel MN Letter
Agreement and/or the relevant Prior Letter Agreement(s) shall prevail.  



[Signatures on the Following Page]



9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

MEMBERS:

[AFFILIATE OF FUNDAMENTAL ADVISORS, LP]









By:

[Affiliate of Fundamental Advisors, LP], Its Managing Member











By:

[Affiliate of Fundamental Advisors, LP], its Managing Member











By:

/s/Laurence Gottlieb





Name:

Laurence Gottlieb





Title:

Managing Member









MMA ENERGY CAPITAL, LLC







By:

/s/Michael L. Falcone



Name:

Michael L. Falcone



Title:

President







--------------------------------------------------------------------------------

ADMINISTRATIVE MEMBER:



HUNT INVESTMENT MANAGEMENT, LLC









By:

/s/Kara E. Harchuck



Name:

Kara E. Harchuck



Title:

EVP / General Counsel











--------------------------------------------------------------------------------

FORMER FUNDAMENTAL MEMBERS (SOLELY FOR THE PURPOSE OF SECTION 3 OF THE ABOVE
AGREEMENT)



[AFFILIATE OF FUNDAMENTAL ADVISORS, LP]









By:

[Affiliate of Fundamental Advisors, LP], its general partner









By:

/s/Laurence Gottlieb



Name:

Laurence L. Gottlieb



Title:

Authorized Signatory

















[AFFILIATE OF FUNDAMENTAL ADVISORS, LP]









By:

[Affiliate of Fundamental Advisors, LP], its general partner









By:

/s/Laurence L. Gottlieb



Name:

Laurence L. Gottlieb



Title:

Authorized Signatory





--------------------------------------------------------------------------------